Citation Nr: 1822996	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-54 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for colitis/irritable bowel disorder, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for cold weather injury residuals of the feet (claimed as frozen feet).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945 in the United States Army.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran waived a hearing before the Board in his October 2017 substantive appeal, via a VA Form 9.  

As discussed in more detail below, the Board is reconsidering the claim for service connection for residuals of cold injury to the feet pursuant to 38 C.F.R. § 3.156 (c).  The RO should consider this fact when implementing this grant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for colitis/irritable bowel disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1994 rating decision denied the Veteran's claim for service connection for colitis, and he was notified of the decision in March 1994.  The Veteran did not file a timely notice of disagreement and no new evidence was obtained within one year; thus, the rating decision became final as to this issue.  

2.  New evidence received since the last final rating decision in February 1994 raises a reasonable possibility of substantiating the claim for service connection for colitis.  

3.  Official service department records were received after the February 1994 rating decision denied service connection for cold injury residuals of the feet, which were relevant to the issue of whether he had incurred such an injury during service.

3.  The evidence is in relative equipoise as to whether the Veteran's numbness and peripheral neuropathy are a result of in-service cold weather exposure and injury.  


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that denied service connection for colitis is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103 (2017).

2.  Evidence received subsequent to the last final rating decision is new and material as to the claim for service connection for colitis/irritable bowel disorder, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The February 1994 rating decision did not become final with respect to the claim for service connection for cold weather injury residuals of the feet.  See 38 C.F.R. § 3.156(c) (2017).

4.  The criteria for service connection for residuals of a cold weather injury in the  feet are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Board limits its discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Reopening Based on New and Material Evidence

The Veteran seeks to reopen a previously denied service connection claim for a colon disability, to include colitis, diverticulitis, and irritable bowel syndrome.  

To reopen a claim, new and material evidence must be presented or secured.  
38 U.S.C. § 5108 (2012).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade, 24 Vet. App. at 110.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

Service connection for colitis was denied by a February 1994 rating decision.  The Veteran was notified of this rating decision in March 1994.  The Veteran did not file a timely notice of disagreement to this rating decision.  No new evidence was submitted within one year of March 1994; therefore, this rating decision became final.  See 38 U.S.C § 7103, 7104; 38 C.F.R. §§ 20.1100.  

The pertinent evidence received since the February 1994 rating decision includes new VA treatment records and private treatment records.  The Veteran's VA treatment records January 2013 show colitis on the Veteran's active problems list and a December 2010 colonoscopy led to a diagnosis of diverticulitis.  The evidence of record is presumed credible for the limited purpose of evaluating whether the claims should be reopened.  As this new evidence relates to the basis of the prior final denial, to include a diagnosis of a current disability, it is material to the claim.  Thus, the new and material evidence warrants that the claim for service connection for colitis be reopened.  However, the claim for service connection for colitis/irritable bowel disorder is not ready for adjudication and is REMANDED below.

Service Connection for Cold Weather Injury Residuals of the Feet 

The February 1994 rating decision also denied service connection for residuals from a cold weather injury to the feet.  In the rating decision on appeal, the RO denied reopening this claim.  The Board finds, however, for the following reasons, that the 1994 denial of this clam did not become final. 

The Veteran did not appeal the February 1994 decision.  However, the receipt of new official service department records will permit VA to reconsider a previously-denied claim, without requirement that the claimant first present "new and material" evidence.  See 38 C.F.R. § 3.156(c).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of initial presentation of "new and material" evidence.  

The Veteran's service treatment and personnel records are fire-related and unavailable for review in this case. It is presumed they were destroyed in a fire in the 1970s at the records storage facility.  In connection with the original claim and the claim to reopen, the RO asked the National Personnel Records Center (NPRC) for any available records they had, and only additional copies of the Veteran's DD-214 were received.  However, the Veteran submitted two telegrams from Western Union to his mother from the Adjutant General.  One in early February 1945 notified his family that he had been missing in action in Belgium since mid-January 1945.  The second telegram, approximately one week later, notified his family that the Veteran had been located, but he had been slightly injured in action in Belgium and was in the hospital.  

The Board finds that in the particular factual circumstances of this case, these telegrams are tantamount to official service department records.  They were official communications from the Adjutant General - essentially on behalf of the War Department.  Although that official communication was sent via Western Union, the telegraph department was merely the means of communication and that does not negate the fact this was an official communication from the Army as to the Veteran's military status.  In fact, the National Personnel Records Center routinely searches for any information about claimants in the Adjutant General's records, so clearly any information they find is considered by VA as an "official service department record."  

These telegrams are also relevant.  The Veteran consistently stated, right from the 1993 claim, that he had incurred frozen feet in Belgium and was hospitalized initially in Paris and then transferred to other facilities.  He stated this occurred in approximately January 1945, as he remembered it was right after Christmas, and it was during the Battle of the Bulge.  See March 1994 statement.  These telegrams confirm that he was injured in January 1945 in Belgium and that he was hospitalized.  These are relevant records in that they go to the heart of whether he incurred an injury during service.

The Board must also point out that the underlying purpose of 38 C.F.R. § 3.156(c) is to place a veteran in the position he would have been in had the VA considered the relevant service department treatment record before the disposition of his earlier claim.  The 1993 decision was premised entirely on the fact that there was no proof the Veteran incurred frozen feet during service, and the telegrams address that point.  They support the statements he made at that time about the nature of his in-service injury and treatment and, considering his service records were destroyed through no fault on his part, the telegrams carry additional probative weight.

Because the Board finds the telegrams are equivalent to official service department records, this means the 1993 claim must be reconsidered, on the merits, not reopened.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept, as sufficient proof for service connection, satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran submitted statements regarding the cold weather injury to his feet in letters dated August 1993, October 1993, March 1994, and January 2015.  He served from June 1943 to December 1945 in Belgium and Northern France during the winter.  He fought in the Battle of the Bulge and multiple battles in Northern France.  See DD Form 214.  The Veteran reported that, during the Battle of the Bulge, his feet froze because he was too tall for his foxhole.  The Veteran awoke to numb and swollen feet.  Eventually, with the help of another soldier, he was able to get enough circulation going to march for another few days.  However, his feet were so swollen he was unable to wear his regular shoes and only wore his overshoes.  He was unable to keep up with his unit, but followed their footprints and caught up with them at night.  After a few days, he was sent to a hospital in France for treatment of his feet.  The Veteran submitted a February 1945 telegraph from the Army notifying his family that he was missing in action and second subsequent February 1945 telegraph notifying them he had been slightly injured but was accounted for.  He was transferred from the hospital in Paris to two different hospitals in England, then transported back to Boston by ship, and finally sent by train to Dewitt General Hospital in California.  There he was discharged from service due to demobilization.  Also contained in the file is a July 1945 patient pass from Dewitt General Hospital.  Based on the telegrams, the patient pass, the Veteran's credible reports that he was exposed to subfreezing temperatures during the Battle of the Bulge, and his credible reports that he was treated in-service for cold weather injuries to the feet, the in-service cold weather injury of the feet is conceded.  

Following service separation, the Veteran reported that he worked from discharge until retirement, but did not experience symptoms in his feet until three to four years ago.  See September 2017 VA examination.  Of note, the Veteran originally filed a claim for service connection for cold weather injury residuals in April 1993.  

The Veteran submitted a private opinion from Dr. D.P., an osteopathic physician, in April 2016.  Dr. D.P. was the Veteran's treating physician and was familiar with the Veteran and his medical history.  Dr. D.P. concluded that it was more likely than not that the Veteran's frozen feet during service contribute to the worsening peripheral neuropathy in his feet.  He noted that one of the consequences of frostbite and frozen tissue is that the tissue is never the same again, and it causes circulatory degradation and neuropathy that is irreversible and painful.  

The Veteran was afforded a VA examination in September 2017.  The VA examiner, a nurse practitioner, reported findings of numbness bilaterally per monofilament to the feet, worse at the distal aspect such as toes and gradually improved at the legs.  The examiner also found there was position sense and loss of vibration and increased sensitivity to plantar feet, except for the toes, to light touch bilaterally.  The examiner noted the Veteran had decreased sensitivity to cold.  The examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was a sequela of the cold weather injury during service.  In support of this opinion, the examiner indicated that there was no evidence of cold weather injuries causing the Veteran's symptoms.  Instead, the examiner attributed the Veteran's numbness and neuropathy to diabetes mellitus diagnosed approximately five years earlier because the Veteran reported he did not experience a reoccurrence of frostbite after service, despite living in cold climates, and because he did not have symptoms in his feet until three or four years ago, approximately one to two years after a diabetes mellitus II diagnosis.  

In October 2017, the Veteran submitted a statement responding to the Statement of the Case.  The Veteran credibly reported that the September 2017 VA examiner told him he was "smart to wear Bearpaw fleece lined boots" to keep his feet warm and protected.  The Veteran reports if his feet are scratched or bruised, it takes approximately two months for those minor injuries to heal.  Additionally, he notes that he wears these boots because his feet are always warm, indicating he wears them in the summer and in the winter.  Also of note, the Veteran lived and was examined at a VAMC in Arizona in September when he was wearing these boots.  

The Board notes that it has been VA's policy to grant service connection for residuals of cold injury if the cold injury was incurred in active service and a cause unrelated to service ("intercurrent" cause) cannot be determined.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section E.2.d.  Indeed, the fact that a non-service connected (NSC) disease that could produce similar findings is present, or that other areas of the body not affected by cold injury have similar findings to the area subject to the cold injury, does not necessarily preclude service connection for residual conditions in the cold-injured areas.  Id.  In this regard, injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels, cells, nerves, skin, and bone.  Id. at Section E.2.a.  The physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  

Notably, the fact that the immediate effects of cold injury may have been characterized as "acute" or "healed" does not preclude development of disability at the original site of injury many years later.  Id. at Section E.2.b.  According to a Veterans Benefits Administration (VBA) training letter, cold injury symptoms typically last for several days to two weeks after the cold injury, followed by a long latent period, after which, years later, late or delayed signs and symptoms may appear.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  VBA training letters have also provided specific symptoms or conditions which are late effects of cold injuries, which may include, in relevant part, pain, paresthesia, numbness, sensory neuropathy, and disturbances of sensation.  TL 02-01 (March 29, 2002); TL 00-0; see 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122 (indicating, in relevant part, that arthralgia or other pain, numbness, or cold sensitivity, as well as locally impaired sensation, are ratable manifestations of cold injury residuals).

Therefore, to the extent the VA examiner's negative opinion relies on the fact that symptoms did not appear until decades after service, this directly contradicts VA's policy and recognition that cold injury residuals can be followed by a long latent period, with symptoms appearing years later.  Upon review of the evidence of record, the Board finds that the private and VA medical opinions, taken together with the other evidence of record, place the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates that the Veteran's symptoms in the bilateral feet, to include numbness, pain, and neuropathy, were caused by in-service cold exposure.  Thus, service connection for residuals of a cold weather injury is warranted.  See 38 U.S.C. § 5107(b) (2012); see also 38 C.F.R. §§ 3.102, 3.303 (2017); Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  

To be clear, pursuant to 38 C.F.R. § 3.156 (c), if VA awards benefits "based all or in part" on subsequently-obtained official service department records, then the award "is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156 (c)(3); see Mayhue v. Shinseki, 24 Vet. App. 273, 279   (2011) ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.").  The RO should consider this when implementing this grant.







	(CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence has been received, the service connection claim for colitis/irritable bowel disorder is reopened.  To this extent only, the appeal is granted.  

Service connection for residuals of a cold weather injury is granted.  


REMAND

The Veteran has not yet been afforded a VA examination for the service connection claim for the colitis/irritable bowel disorder claim. A remand is necessary to provide him with such.  As an initial matter, the Veteran is currently diagnosed with colitis and diverticulitis.  See January 2013 VA treatment records.  He also reports being diagnosed with irritable bowel syndrome.  See December 2012 VA treatment records.  

As discussed above, the claims file does not contain a full copy of the Veteran's service treatment records.  Additionally, the Veteran reports onset of colitis symptoms, described as gastrointestinal upset manifesting in diarrhea, occurred during service while he was serving at the Battle of the Bulge.  He attributes the symptoms to stress of being in combat and the greasy food provided in the field.  He also describes progression of the disease after discharge from service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding pertinent VA treatment records and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his colitis/irritable bowel disorder.  A thorough review of the claims file is required.  All necessary testing should be afforded to the Veteran.  Additionally, the Veteran's reports of the onset of gastrointestinal symptoms during service should be considered credible as they were incurred during combat and are consistent with the time, place, and circumstances of his combat service and his service treatment records are unavailable due to the 1973 fire.  

After review of the claims file, the examiner should provide a medical opinion as to whether currently diagnosed colitis/irritable bowel disorder had onset or is otherwise related to service. 

A complete rationale must be provided. 

**The Veteran's service treatment records, including the Report of Medical Examination at entry into service, were destroyed in the 1973 fire.  Service treatment records are unavailable for review, and the examiner should not consider the lack of evidence of treatment during this period of service to be negative evidence. 

3.  Readjudicate the claim on appeal.  If the full benefit sought on appeal can be not be granted, provide notice to the Veteran and his representative and allow them a reasonable time to respond.  Then return the claim to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


